                                 CASE 0:21-mc-00033-PJS Doc. 12 Filed 06/30/21 Page 1 of 1

                                  IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MINNESOTA

In re Blue Grand Jury                                  )                COURT MINUTES - CIVIL
                                                       )                 BEFORE: Patrick J. Schiltz
                                                       )                    U.S. District Judge
                                                       )
                                                       )   Case No:               21-MC-0033 (PJS)
                                                       )   Date:                  June 30, 2021
                                                       )   Court Reporter:        Debra Beauvais
                                                       )   Courthouse:            Minneapolis
                                                       )   Courtroom:             14E
                                                       )   Time Commenced:        2:00 p.m.
                                                           Time Concluded:        2:35 p.m.
                                                           Sealed Hearing Time:   2:00 p.m. - 2:35 p.m.
                                                           Time in Court:         Hours & 35 Minutes
Hearing on: Status                Conference
APPEARANCES:
             Anders Folk, Samantha Trepel, Matthew Frank


PROCEEDINGS:
      : Status conference.


                                                                                                          s/C. Glover
                                                                                                     Courtroom Deputy




M:\templates\CV Hrg - Misc wpt                                                                        Template Modified: 5/8/2013
